Exhibit 10.1


FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED
CRUDE PIPELINES AND TANKAGE AGREEMENT

This First Amendment to Third Amended and Restated Crude Pipelines and Tankage
Agreement (this “Amendment”) is entered into on April 22, 2019, to be effective
as of the First Amendment Effective Date by and among:


1.HollyFrontier Navajo Refining LLC (formerly Navajo Refining Company, L.L.C.),
a Delaware limited liability company (“Navajo Refining”),


2.HollyFrontier Woods Cross Refining LLC (formerly Holly Refining & Marketing
Company – Woods Cross LLC), a Delaware limited liability company (“Holly
Refining – Woods Cross”),


3.HollyFrontier Refining & Marketing LLC (formerly known as Holly Refining &
Marketing Company), a Delaware limited liability company (“HFRM”, together with
Navajo Refining and Holly Refining – Woods Cross, the “HollyFrontier Entities”),


4.Holly Energy Partners - Operating, L.P., a Delaware limited partnership (the
“Operating Partnership”),


5.HEP Pipeline, L.L.C., a Delaware limited liability company (“HEP Pipeline”),
and


6.HEP Woods Cross, L.L.C., a Delaware limited liability company (“HEP Woods
Cross”, together with the Operating Partnership and HEP Pipeline, the
“Partnership Entities”).


Each of the HollyFrontier Entities and the Partnership Entities are individually
referred to herein as a “Party” and collectively as the “Parties.”


WHEREAS, the Parties desire to amend certain provisions of the Third Amended and
Restated Crude Pipelines and Tankage Agreement, effective as of March 12, 2015,
by and among the HollyFrontier Entities and the Partnership Entities as set
forth herein; and


WHEREAS, the Parties intend that no fee (other than as contemplated in this
Amendment) shall apply to the volumes that transit the Turkey Track Expansion
(as defined below); and the applicable gathering fee shall only apply to such
volumes when they arrive at Artesia Station and thereafter transit the Crude Oil
Gathering Pipelines.


NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:


ARTICLE 1
AMENDMENTS


1.1    Amendment to Section 2. Section 2 of the Agreement is hereby amended by
adding subsection (v) as follows:




1



--------------------------------------------------------------------------------



(v)    Turkey Track Expansion.


(i)    HEP Pipeline completed the following expansion project (the “Turkey Track
Expansion”): the construction of a 6-mile pipeline connecting Occidental
Petroleum’s Turkey Track production field to Artesia Station.
(ii)    Effective as of the First Amendment Effective Date, the HollyFrontier
Entities shall pay to the Partnership Entities a capital recovery fee of $0.20
per barrel for making shipments of Crude Oil and service through the Turkey
Track Expansion to Artesia Station (the “Capital Recovery Fee”). The Capital
Recovery Fee shall be paid monthly and is in addition to the tariff rate
applicable pursuant to Section 2(b)(i) (as such tariff may be revised pursuant
to Section 2(q)(ii)). The Capital Recovery Fee shall remain in effect until the
Partnership Entities have received aggregate Capital Recovery Fees and tariffs
in respect of the Turkey Track Expansion (net of operating costs) equal to
$3,157,014 (the “Turkey Track Capital Recovery”), which represents the total
capital costs for the Turkey Track Expansion to the Partnership Entities.
(iii)    The Partnership Entities shall provide the HollyFrontier Entities with
written notice of their calculation of the Capital Recovery Fee by no later than
30 days following the end of each calendar month. The notice will include an
aggregate balance of the Capital Recovery Fees and tariffs paid by HollyFrontier
Entities since the First Amendment Effective Date.
(iv)    If the HollyFrontier Entities disagree with the Partnership Entities
calculation of the Capital Recovery Fee, the HollyFrontier Entities will notify
the Partnership Entities and a senior officer of HollyFrontier and a senior
officer of the Partnership will negotiate in good faith to resolve any
differences with respect to the calculation of the Capital Recovery Fee. If such
differences are not resolved within 30 days following the Partnership Entities’
delivery to the HollyFrontier Entities of the Capital Recovery Fee calculation,
the HollyFrontier Entities and the Partnership Entities shall submit any and all
matters which remain in dispute to arbitration in accordance with Section 12(e).
(v)    For the avoidance of doubt, the Turkey Track Expansion is not (A) a Crude
Oil Gathering Pipeline or (B) a Pipeline Asset (except for purposes of Section
2(i)).


1.2    Amendment to Section 6. Section 6 of the Agreement is hereby amended by
adding the following to the end thereof:
“If the Turkey Track Capital Recovery has not been paid to the Partnership
Entities at the time this Agreement is terminated in accordance with its terms,
then, notwithstanding anything in this Agreement to the contrary, any amounts
then owing under the Turkey Track Capital Recovery shall be paid to the
Partnership Entities not later than the third business day following such
termination.”
1.3    Amendment to Annex A.
(i)    Annex A to the Agreement is hereby amended to add the following
definition in the proper alphabetical sequence:


“First Amendment Effective Date” means November 1, 2017.


2



--------------------------------------------------------------------------------



(ii)    Annex A to the Agreement is hereby amended to add the following
definitions to the defined term table in proper alphabetical sequence:
Term
Section
“Capital Recovery Fee”
Section 2(v)(ii)
“Turkey Track Capital Recovery”
Section 2(v)(ii)
“Turkey Track Expansion”
Section 2(v)(i)

ARTICLE 2
MISCELLANEOUS
2.1    Counterparts. This Amendment may be executed in counterparts each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.


2.2    Successors and Assigns. Section 12(b) of the Agreement is hereby
incorporated by reference into this Section 2.2, mutatis mutandis.


2.3    Entire Agreement. The Agreement, as amended by this Amendment, contains
the entire agreement between the Parties as to the subject matter of the
Agreement and, except as provided for in this Amendment, the terms and
provisions of the Agreement shall remain in full force and effect as originally
written.


[Remainder of page intentionally left blank. Signature pages follow.]


3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment as of
the date first written above to be effective as of the First Amendment Effective
Date.


PARTNERSHIP ENTITIES:


HOLLY ENERGY PARTNERS - OPERATING, L.P.
HEP WOODS CROSS, L.L.C.
HEP PIPELINE, L.L.C.




By:     /s/ Richard L. Voliva III    
Richard L. Voliva III
EVP and CFO


        
    


HOLLYFRONTIER ENTITIES:


HOLLYFRONTIER NAVAJO REFINING LLC
HOLLYFRONTIER WOODS CROSS REFINING LLC
        
    
By:     /s/ George J. Damiris    
George J. Damiris
President and CEO


        
HOLLYFRONTIER REFINING & MARKETING LLC






By:     /s/ Thomas G. Creery    
Thomas G. Creery
President






SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CRUDE PIPELINES
AND TANKAGE AGREEMENT